Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 02/07/2022 have been fully considered but they are not persuasive. With regard to the 103 rejection of claim 26 of Wheeler in view of Brake, applicant argues that the base of Wheeler does not constitute a base as recited in the claim, but applicant provides no reasons for this allegation nor points to the claim limitations about the base that Wheeler is lacking. The examiner respectfully disagrees because Wheeler discloses a base, see 266 in Fig. 25, 26. Applicant further argues that Wheeler doesn’t disclose that the fins are spaced apart and not touching each other with a gap between them. The examiner respectfully disagrees. Applicant has ignored that this limitation was recited in the previous claim 21, which the examiner rejected, citing VG 100 in Fig. 5 of Wheeler. Applicant has moved this limitation from claim 21 to its independent claim 1 without arguing that Wheeler doesn’t disclose it, and now argues against the same limitation in claim 26. Nonetheless, Wheeler discloses the gap in VG 100 in Fig. 5.  Applicant further argues that in Brake “the triangular shape results in the area of the rear half of the fins being more than 200% of the area of the front half of the fins”. Applicant has not provided any reason as to why this causes any issues for the rejection, because Brake is only used as a teaching for the partial base, every other limitation is already disclosed by the Primary art Wheeler. Applicant further argues that “Brake does not disclose that the base covers less than 90% of the area between the . 

Claim interpretation
Claim 1 recites opposing portions of the base. There is no plane of reference with regard to opposing, nor does the claim recite that the portions has to be at the extremities of the base or inside it. The claim doesn’t recite that there should be any symmetry between the portions either. Hence, opposing positions is interpreted in BRI as any two portions opposing each other, or, not in one spot, which practically encompasses most portions, even if two portions are radially inline, they are opposing with regard to the chord. Claim 26 is also similar because it recites opposing first and second edge portions, and a portion encompass an area, hence it is different from opposing first and second edges, which the claim is not reciting. An edge portion, is interpreted as any portion as long as it contains an edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 5,058,837) in view of Brake et al. (US 2012/0151769), referred to hereafter as Brake.
With regard to claim 1:
Wheeler discloses a wind turbine comprising: a blade (72) having a leading edge (74 in Fig. 4 or 268 in Fig. 25), a trailing edge (the edge opposite 74 in Fig. 4, or 270 in Fig. 25), and opposing first and second surfaces extending between the edges (70 and the other surface under 70 in Fig. 4); and a vortex generator pair (40, 264, see VGs in Figs. 1-4, 5-22, 25-34) including: a base (see 266 in Fig. 25, 26) attached to the first surface, and first and second spaced apart fins (see 42/44 in Fig. 1-3, or similar fins in Fig. 5-22, or 276/278 in Fig. 25, 26) extending outwardly from opposing portions of the base (Fig. 25), wherein the first and second fins are positioned such that the first and second fins are not touching each other to define an air gap (116, see Fig. 5) between the first and second fins and extending completely over the base, the base being a common base joining the first and second fins (Fig. 25, 26), the fins each have a leading edge, a trailing edge, a suction side and a pressure side (Fig. 1-3, 5-22, 25, 26), each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (see for example, Fig. 16-21, and 26. For example, in Fig. 18 and 26, a corner of the leading half has been removed rather than half of it, or in other words, less than half of the leading half has been removed), wherein the spaced 
Wheeler does not appear to explicitly disclose that the base covers less than 90% of this area.
However, Brake, which is in the same field of endeavor of blade vortex generators, teaches a wind turbine blade and a vortex generator including a base and two spaced apart fins extending outwardly from opposing portions of the base (Fig. 5, 6) and further teaches slots 130 and 180 in the base that remove portions of the base (Fig. 5, 6) and further teaches that the slots enhance the adhesion efficiency of the VGs to the blade surface ([0014]), the slots provide improved adhesion to the blade ([0032]), and further teaches more slots in Fig. 6 and teaches that the slots are used to extend glue or another suitable adhesion product through the base plate or to expose the glue to ambient air during the curing process ([0033]). Hence, Brake establishes a result effective variable relationship in which the variable, namely slot sizes, affect the adhesion efficiency and curing process, such as curing process time, and also affects the strength of the base, because removing too much material from the base through the slots weakens the base and the vortex generator which has to withstand wind forces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to optimize the slot size through routine experimentation in order to arrive at the best adhesion efficiency and curing process time while not weakening the base with too much slot sizes and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), as both references and the claimed invention are directed to blade vortex generators.  

With regard to claim 21, the combination of Wheeler and Brake further discloses that the surface area of the trailing half is greater than the surface area of the leading half (see Fig. 18 and 26, in both cases a corner of the leading half has been removed rather than half of it, or in other words, less than half of the leading half has been removed), and wherein the fins are angled relative to each other such that a distance between the leading edges of the fins is greater than a distance measured between the trailing edges of the fins (Wheeler, see arrow 50 in Fig. 5).

With regard to claim 22, the combination of Wheeler and Brake further discloses a second vortex generator pair (Wheeler, Fig. 4, 22, 25), having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Wheeler, Fig. 4, 22, 25).

With regard to claim 23, the combination of Wheeler and Brake further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Wheeler, Fig. 4, 22, 25. Note that claim doesn’t specify where each distance is 

With regard to claim 24, the combination of Wheeler and Brake further discloses a second vortex generator pair (Wheeler, Fig. 4, 22, 25), having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Wheeler, Fig. 4, 22, 25).

With regard to claim 25, the combination of Wheeler and Brake further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Wheeler, Fig. 4, 22, 25. Note that claim doesn’t specify where each distance is measured from, for example, with regard to the distance between fins, whether it is measured at their tip, middle, or end points).

With regard to claim 26: 
Wheeler discloses a wind turbine comprising: a blade (72) having a leading edge (74 in Fig. 4 or 268 in Fig. 25), a trailing edge (the edge opposite 74 in Fig. 4, or 270 in Fig. 25), and opposing first and second surfaces extending between the leading and trailing edges; and a vortex generator pair (40, 264, see VGs in Figs. 1-4, 5-22, 25-34) including: a base (see 266 in Fig. 25, 26) attached to the first surface and having opposing first and second edge portions (Fig. 25, 26), and first and second spaced apart fins (see 42/44 in Fig. 1-3, or similar fins 
Wheeler does not appear to explicitly disclose that the base covers less than 90% of this area.
However, Brake, which is in the same field of endeavor of blade vortex generators, teaches a wind turbine blade and a vortex generator including a base and two spaced apart fins extending outwardly from opposing portions of the base (Fig. 5, 6) and further teaches slots 130 and 180 in the base that remove portions of the base (Fig. 5, 6) and further teaches that the slots enhance the adhesion efficiency of the VGs to the blade surface ([0014]), the slots provide improved adhesion to the blade ([0032]), and further teaches more slots in Fig. 6 and teaches that the slots are used to extend glue or another suitable adhesion product through the base plate or to expose the glue to ambient air during the curing process ([0033]). Hence, Brake establishes a result effective variable relationship in which the variable, namely slot sizes, affect the adhesion efficiency and curing process, such as curing process time, and also the strength of the base, because removing too much material of the base through the slots weakens the base and the vortex generator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to optimize the slot size through routine experimentation in order to arrive at the best adhesion efficiency and curing process time while not weakening the base with too much slot sizes and choose slot sizes that best suits their particular application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), as both references and the claimed invention are directed to blade vortex generators.  

With regard to claim 27, the combination of Wheeler and Brake further discloses that each of the first and second fins have a leading edge, a trailing edge, a suction side and a pressure side, each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (Wheeler, see for example, Fig. 16-21, and 26).
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Zamora Rodriguez et al. (US 2015/0010407), referred to hereafter as Zamora.
With regard to claim 1: 
Zamora discloses a wind turbine comprising: a blade (20) having a leading edge, a trailing edge, and opposing first and second surfaces extending between the edges; and a vortex generator pair (see annotated Fig. 11, and apply the same interpretation to Fig. 4, 10, 12, and 13) including: a base (see annotated 
Zamora discloses that the two sides that construct the base converge toward each other at point 56 ([0031]), but doesn’t appear to explicitly disclose that the base being a common base joining the first and second fins. In other words, Zamora doesn’t explicitly disclose that the two sides that construct the base are one integral element.
However, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the two sides that construct the base into one integral base, especially in light of Zamora’s 

    PNG
    media_image1.png
    389
    583
    media_image1.png
    Greyscale

Annotated Fig. 11 of Zamora

With regard to claim 22, Zamora further discloses a second vortex generator pair, having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Fig. 1).

With regard to claim 23, Zamora further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Fig. 1).

With regard to claim 24, Zamora further discloses a second vortex generator pair, having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Fig. 1).

With regard to claim 25, Zamora further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Fig. 1).

With regard to claim 26:
Zamora discloses a wind turbine comprising: a blade (20) having a leading edge, a trailing edge, and opposing first and second surfaces extending between the leading and trailing edges; and a vortex generator pair (see annotated Fig. 11, and apply the same interpretation to Fig. 4, 10, 12, and 13) including: a base attached to the first surface and having opposing first and second edge portions, and first and second spaced apart fins extending outwardly from the first and second edge portions, wherein the first and second fins are positioned such that the first and second fins are not touching each other to define an air gap between the first and second fins and extending completely over the base (see distance P in Fig. 11), wherein the spaced apart fins define an area in between and the base covers less than 90% of this area (Fig. 4 and 10-13).
Zamora discloses that the two sides that construct the base converge toward each other at point 56 ([0031]), but doesn’t appear to explicitly disclose that the base being a common base joining the first and second fins. In other words, Zamora doesn’t explicitly disclose that the two sides that construct the base are one integral element.
However, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the two sides that construct the base into one integral base, especially in light of Zamora’s disclosure that the two sides converge toward each other and Fig. 11 shows the two side almost touching each other.

With regard to claim 27, Zamora further discloses that each of the first and second fins have a leading edge, a trailing edge, a suction side and a pressure side, each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (Fig. 4 and 10-13).
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2014/0328687), referred to hereafter as Tobin.
With regard to claim 1:
Tobin discloses a wind turbine comprising: a blade (16) having a leading edge, a trailing edge, and opposing first and second surfaces extending between the edges; and a vortex generator pair (see annotated Fig. 12 and 13) including: a base attached to the first surface, and first and second spaced apart fins 
Tobin doesn’t appear to explicitly disclose that the base being a common base joining the first and second fins. In other words, Tobin doesn’t explicitly disclose that the two sides that construct the base are one integral element.
However, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the two sides that construct the base into one integral base.

    PNG
    media_image2.png
    789
    617
    media_image2.png
    Greyscale

Annotated Fig. 11 of Tobin

With regard to claim 22, Tobin further discloses a second vortex generator pair, having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Fig. 2).

With regard to claim 23, Tobin further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Fig. 2).

With regard to claim 24, Tobin further discloses a second vortex generator pair, having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Fig. 2).

With regard to claim 25, Tobin further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Fig. 2).

With regard to claim 26:
Tobin discloses a wind turbine comprising: a blade (16) having a leading edge, a trailing edge, and opposing first and second surfaces extending between the leading and trailing edges; and a vortex generator pair (see annotated Fig. 12 and 13) including: a base attached to the first surface and having opposing first and second edge portions, and first and second spaced apart fins extending outwardly from the first and second edge portions, wherein the first and second fins are positioned such that the first and second fins are not touching each other to define an air gap between the first and second fins and extending completely over the base (see annotated Fig. 12, 13), wherein the spaced apart fins define an area in between and the base covers less than 90% of this area (Fig. 12).
Tobin doesn’t appear to explicitly disclose that the base being a common base joining the first and second fins. In other words, Tobin doesn’t explicitly disclose that the two sides that construct the base are one integral element.
However, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). See MPEP 2144.04.V.B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the two sides that construct the base into one integral base.

With regard to claim 27, Tobin further discloses that each of the first and second fins have a leading edge, a trailing edge, a suction side and a pressure side, each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (Fig. 4, 6, 8, 10, 13).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2014/0328687), referred to hereafter as Tobin in view of Wheeler (US 5,058,837).
With regard to claim 21: 
Tobin discloses the wind turbine of claim 1, as set forth above, and further discloses that the first and second fins are positioned such the first and second 
Tobin does not appear to explicitly disclose that the surface area of the trailing half is greater than the surface area of the leading half.
However, Wheeler, which is in the same field of endeavor of blade vortex generator, teaches a wind turbine blade and a vortex generator including a base and two spaced apart fins extending outwardly from opposing portions of the base (Fig. 1-3, 5-22, 25, 26) and further teaches fin shapes where the surface area of the trailing half is greater than the surface area of the leading half (Fig. 14, 15, 17, 18, 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to a simple substitution of one known element for another, namely the fin shapes of Wheeler with Tobin, to obtain predictable results of generating vortex, as both references and the claimed invention are directed to blade vortex generators.
--------------------------------------------------------------------------------------------------------------------
Claims 1 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 5,058,837) in view of Zamora Rodriguez et al. (US 2015/0010407), referred to hereafter as Zamora.
With regard to claim 1:
Wheeler discloses a wind turbine comprising: a blade (72) having a leading edge (74 in Fig. 4 or 268 in Fig. 25), a trailing edge (the edge opposite 74 in Fig. 4, or 270 in Fig. 25), and opposing first and second surfaces extending between the edges (70 and the other surface under 70 in Fig. 4); and a vortex generator pair (40, 264, see VGs in Figs. 1-4, 5-22, 25-34) including: a base (see 266 in Fig. 25, 26) attached to the first surface, and first and second spaced apart fins (see 42/44 in Fig. 1-3, or similar fins in Fig. 5-22, or 276/278 in Fig. 25, 26) extending outwardly from opposing portions of the base (Fig. 25), wherein the first and second fins are positioned such that the first and second fins are not touching each other to define an air gap (116, see Fig. 5) between the first and second fins and extending completely over the base, the base being a common base joining the first and second fins (Fig. 25, 26), the fins each have a leading edge, a trailing edge, a suction side and a pressure side (Fig. 1-3, 5-22, 25, 26), each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (see for example, Fig. 16-21, and 26. For example, in Fig. 18 and 26, a corner of the leading half has been removed rather than half of it, or in other words, less than half of the leading half has been removed), wherein the spaced apart fins define an area in between and the base covers less than this area (see lots 130 and 180 in Fig. 5, 6).
Wheeler does not appear to explicitly disclose that the base covers less than 90% of this area.
However, Zamora, which is in the same field of endeavor of blade vortex generators, teaches a wind turbine blade and a vortex generator including a base and two spaced apart fins extending outwardly from opposing portions of the base (Fig. 11, 12) and further teaches that the two sides that construct the base (see Annotated Fig. 11 of Zamora) are progressive fillets that converge toward each other from front to back ([0031], Fig. 11, 12), resulting in a partial base that covers less than 90% of the area in between fins (Fig. 11, 12). Zamora further teaches that that having a partial base accelerates the flow between the VGs by the Venturi Effect and Bernoulli Principle, which increases the pressure difference across each VG, providing a stronger leading edge vortex ([0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Zamora and make the base of Wheeler a partial base that covers less than 90% of the area in between fins (evident from Fig. 11, 12 of Zamora) in order to accelerate the flow between the VGs by the Venturi Effect and Bernoulli Principle, which increases the pressure difference across each VG, providing a stronger leading edge vortex.

With regard to claim 21, the combination of Wheeler and Zamora further discloses that the surface area of the trailing half is greater than the surface area of the leading half (see Fig. 18 and 26, in both cases a corner of the leading half has been removed rather than half of it, or in other words, less than half of the leading half has been removed), and wherein the fins are angled relative to each other such that a 

With regard to claim 22, the combination of Wheeler and Zamora further discloses a second vortex generator pair (Wheeler, Fig. 4, 22, 25), having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Wheeler, Fig. 4, 22, 25).

With regard to claim 23, the combination of Wheeler and Zamora further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between the fins (Wheeler, Fig. 4, 22, 25. Note that claim doesn’t specify where each distance is measured from, for example, with regard to the distance between fins, whether it is measured at their tip, middle, or end points).

With regard to claim 24, the combination of Wheeler and Zamora further discloses a second vortex generator pair (Wheeler, Fig. 4, 22, 25), having a same structure as the vortex generator pair, disposed on the first surface at a radially spaced position relative to the vortex generator pair (Wheeler, Fig. 4, 22, 25).

With regard to claim 25, the combination of Wheeler and Zamora further discloses that a distance between the vortex generator pair and the second vortex generator pair is greater than a width of the vortex generator pair measured between 

With regard to claim 26: 
Wheeler discloses a wind turbine comprising: a blade (72) having a leading edge (74 in Fig. 4 or 268 in Fig. 25), a trailing edge (the edge opposite 74 in Fig. 4, or 270 in Fig. 25), and opposing first and second surfaces extending between the leading and trailing edges; and a vortex generator pair (40, 264, see VGs in Figs. 1-4, 5-22, 25-34) including: a base (see 266 in Fig. 25, 26) attached to the first surface and having opposing first and second edge portions (Fig. 25, 26), and first and second spaced apart fins (see 42/44 in Fig. 1-3, or similar fins in Fig. 5-22, or 276/278 in Fig. 25, 26) extending outwardly from the first and second edge portions (Fig. 1-3, 5-22, 25, 26), wherein the first and second fins are positioned such that the first and second fins are not touching each other to define an air gap (116, see Fig. 5) between the first and second fins and extending completely over the base, the base being a common base joining the first and second fins (Fig. 25, 26).
Wheeler does not appear to explicitly disclose that the base covers less than 90% of this area.
However, Zamora, which is in the same field of endeavor of blade vortex generators, teaches a wind turbine blade and a vortex generator including a base and two spaced apart fins extending outwardly from opposing portions of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Zamora and make the base of Wheeler a partial base that covers less than 90% of the area in between fins (evident from Fig. 11, 12 of Zamora) in order to accelerate the flow between the VGs by the Venturi Effect and Bernoulli Principle, which increases the pressure difference across each VG, providing a stronger leading edge vortex.

With regard to claim 27, the combination of Wheeler and Zamora further discloses that each of the first and second fins have a leading edge, a trailing edge, a suction side and a pressure side, each of the suction sides having a trailing half and a leading half, wherein a surface area of the trailing half is less than 200 percent of a surface area of the leading half (Wheeler, see for example, Fig. 16-21, and 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar vortex generators such as US20110095135, US9133816, US 8038396.

With regard to claims 23 and 25, Miller et al. (US 2011/0095135), referred to hereafter as Miller, teaches that both the spacing and angle of attack is dependent on the application. In this embodiment, the spacing can be determined by the ratio between a distance "D" between a pair of prismatic vortex generators 40 and a distance "d" between the individual generators that form a pair. The ratio of D/d is preferably 2 but can vary in a range between 1.5 and 2.5 ([0019]). Also Wurth et al. (US 2014/0219810), referred to hereafter as Wurth teaches that the optimum performance for an airfoil having an array of VG pairs was found to have an s/h=2.5 and a z/h=6, which equates to a z=2.4s ([0012], [0014], [0015]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745